                                                                   Case 1:18-bk-10098-MB            Doc 774 Filed 01/09/19 Entered 01/09/19 12:01:15      Desc
                                                                                                     Main Document     Page 1 of 6


                                                                   1   Linda F. Cantor (CA Bar No. 153762)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067-4003
                                                                   3   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   4   E-mail:     lcantor@pszjlaw.com

                                                                   5   Counsel for David K. Gottlieb, Chapter 11 Trustee
                                                                   6

                                                                   7                                UNITED STATES BANKRUPTCY COURT
                                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                   8                                  SAN FERNANDO VALLEY DIVISION

                                                                   9   In re:                                              Case No. 1:18-bk-10098-MB
                                                                                PENTHOUSE GLOBAL MEDIA, INC.,
                                                                  10            a Delaware corporation,                    Chapter 11
                                                                  11                                   Debtor.             Jointly Administered With:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       In re:                                              Case No. 1:18-bk-10099-MB, Case No. 1:18-bk-
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                       10101-MB, Case No. 1:18-bk-10102-MB, Case No.
                                           ATTORNEYS AT LAW




                                                                       PENTHOUSE GLOBAL BROADCASTING,                      1:18-bk-10103-MB, Case No. 1:18-bk-10104-MB,
                                                                  14   INC., PENTHOUSE GLOBAL LICENSING, INC.,             Case No. 1:18-bk-10105-MB, Case No. 1:18-bk-
                                                                       PENTHOUSE GLOBAL DIGITAL, INC.,                     10106-MB, Case No. 1:18-bk-10107-MB, Case No.
                                                                  15   PENTHOUSE GLOBAL PUBLISHING, INC.,                  1:18-bk-10108-MB, Case No. 1:18-bk-10109-MB,
                                                                       GMI ONLINE VENTURES, LTD., PENTHOUSE                Case No. 1:18-bk-10110-MB, Case No. 1:18-bk-
                                                                  16                                                       10111-MB, Case No. 1:18-bk-10112-MB and
                                                                       DIGITAL MEDIA PRODUCTIONS, INC., TAN
                                                                                                                           Case No. 1:18-bk-10113-MB
                                                                  17   DOOR MEDIA, INC., PENTHOUSE IMAGES
                                                                       ACQUISITIONS, LTD., PURE                            NOTICE OF CONTINUED STATUS
                                                                  18   ENTERTAINMENT TELECOMMUNICATIONS,                   CONFERENCE
                                                                       INC., XVHUB GROUP, INC., GENERAL MEDIA
                                                                  19   COMMUNICATIONS, INC., GENERAL MEDIA                 Date: March 12, 2019
                                                                       ENTERTAINMENT, INC., DANNI ASHE, INC.,              Time: 1:30 p.m.
                                                                  20                                                       Place: 21041 Burbank Boulevard
                                                                       STREAMRAY STUDIOS, INC.
                                                                                                                                  Courtroom 303
                                                                  21                                                              Woodland Hills, CA 91367
                                                                          X Affects All Debtors
                                                                  22      □ Affects                                        Judge: Hon. Martin R. Barash
                                                                          □ Affects
                                                                  23      □ Affects
                                                                  24      □ Affects
                                                                          □ See attached for additional Debtors
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:315086.1 32277/001
                                                                   Case 1:18-bk-10098-MB            Doc 774 Filed 01/09/19 Entered 01/09/19 12:01:15           Desc
                                                                                                     Main Document     Page 2 of 6


                                                                   1
                                                                       TO: THE OFFICE OF THE UNITED STATES TRUSTEE, PARTIES RECEIVING NOTICE
                                                                   2   OF ELECTRONIC FILINGS AND PARTIES ON THE LIMITED SERVICE LIST:

                                                                   3           PLEASE TAKE NOTICE THAT a continued status conference in the above-referenced

                                                                   4   cases will be held on March 12, 2019 at 1:30 p.m. in Courtroom 303 of the United States

                                                                   5   Bankruptcy Court for the Central District of California, San Fernando Valley Division, located at

                                                                   6   21041 Burbank Blvd Woodland Hills, CA 91367.

                                                                   7
                                                                       Dated: January 9, 2019                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                   8

                                                                   9
                                                                                                                   By:    /s/ Linda F. Cantor
                                                                  10                                                         Linda F. Cantor
                                                                                                                   Attorneys for David K. Gottlieb,
                                                                  11                                               Chapter 11 Trustee for Penthouse Media
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:315086.1 32277/001
                                                                   Case 1:18-bk-10098-MB            Doc 774 Filed 01/09/19 Entered 01/09/19 12:01:15             Desc
                                                                                                     Main Document     Page 3 of 6


                                                                   1                                PROOF OF SERVICE OF DOCUMENT
                                                                   2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                                                       address is:
                                                                   3
                                                                                        10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067
                                                                   4
                                                                       A true and correct copy of the foregoing document entitled NOTICE OF CONTINUED STATUS
                                                                   5   CONFERENCE will be served or was served (a) on the judge in chambers in the form and manner
                                                                       required by LBR 5005-2(d); and (b) in the manner stated below:
                                                                   6
                                                                       1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                                   7   Pursuant to controlling General Orders and LBR, the foregoing document will be served by the court
                                                                       via NEF and hyperlink to the document. On January 9, 2019, I checked the CM/ECF docket for this
                                                                   8   bankruptcy case or adversary proceeding and determined that the following persons are on the
                                                                       Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
                                                                   9
                                                                                                                            Service information continued on attached page
                                                                  10
                                                                       2. SERVED BY UNITED STATES MAIL: On January 9, 2019, I served the following persons
                                                                  11   and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by
                                                                       placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
                                                                       mailing to the judge will be completed no later than 24 hours after the document is filed.
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                            Service information continued on attached page
                                                                  14
                                                                       3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                                                                  15   TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                                                                       F.R.Civ.P. 5 and/or controlling LBR, on January 9, 2019, I served the following persons and/or
                                                                  16   entities by personal delivery, overnight mail service, or (for those who consented in writing to such
                                                                       service method), by facsimile transmission and/or email as follows. Listing the judge here
                                                                  17   constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed
                                                                       no later than 24 hours after the document is filed.
                                                                  18
                                                                       Via Federal Express
                                                                  19   Honorable Martin R. Barash
                                                                       U.S. Bankruptcy Court - Central District of California
                                                                  20   21041 Burbank Boulevard, Suite 342/ Courtroom 303
                                                                       Woodland Hills, California 91367
                                                                  21
                                                                                                                            Service information continued on attached page
                                                                  22
                                                                       I declare under penalty of perjury under the laws of the United States that the foregoing is true and
                                                                  23   correct.

                                                                  24   January 9, 2019                   Janice G. Washington                 /s/ Janice G. Washington
                                                                        Date                                  Printed Name                                Signature
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:315086.1 32277/001
                                                                   Case 1:18-bk-10098-MB            Doc 774 Filed 01/09/19 Entered 01/09/19 12:01:15       Desc
                                                                                                     Main Document     Page 4 of 6


                                                                   1   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                                       1




                                                                       Ron Bender on behalf of Interested Party     Iain A W Nasatir on behalf of Interested
                                                                   2   Courtesy NEF                                 Party Courtesy NEF
                                                                       rb@lnbyb.com                                 inasatir@pszjlaw.com,
                                                                   3                                                jwashington@pszjlaw.com
                                                                       Linda F Cantor, ESQ on behalf of Trustee
                                                                   4   David Keith Gottlieb (TR)                    Hamid R Rafatjoo on behalf of Creditor
                                                                       lcantor@pszjlaw.com, lcantor@pszjlaw.com     Committee The Official Committee of
                                                                   5                                                Unsecured Creditors
                                                                       Russell Clementson on behalf of U.S. Trustee hrafatjoo@raineslaw.com,
                                                                   6   United States Trustee (SV)                   bclark@raineslaw.com;cwilliams@raineslaw.
                                                                       russell.clementson@usdoj.gov                 com
                                                                   7
                                                                       James A Dumas, Jr on behalf of Creditor            S Margaux Ross on behalf of U.S. Trustee
                                                                   8   NOA Productions SPRL                               United States Trustee (SV)
                                                                       jdumas@dumas-law.com,                              margaux.ross@usdoj.gov
                                                                   9   jdumas@ecf.inforuptcy.com
                                                                                                                          Michael St James on behalf of Creditor
                                                                  10   James A Dumas, Jr on behalf of Creditor            Interested Party
                                                                       Penthouse Global Broadcasting, Inc.                ecf@stjames-law.com
                                                                  11   jdumas@dumas-law.com,
                                                                       jdumas@ecf.inforuptcy.com                          Michael St James on behalf of Interested
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                      Party Michael St. James
                                                                       Jeffrey K Garfinkle on behalf of Creditor          ecf@stjames-law.com
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Easy Online Solutions, Ltd. d/b/a MojoHost
                                           ATTORNEYS AT LAW




                                                                       jgarfinkle@buchalter.com,                          Howard Steinberg on behalf of Creditor
                                                                  14   docket@buchalter.com;dcyrankowski@buch             Greenberg Traurig, LLP
                                                                       alter.com                                          steinbergh@gtlaw.com,
                                                                  15                                                      pearsallt@gtlaw.com;laik@gtlaw.com
                                                                       Allan B Gelbard on behalf of Other
                                                                  16   Professional Allan B. Gelbard                      Cathy Ta on behalf of Interested Party
                                                                       xxxesq@aol.com, Allan@GelbardLaw.com               Penthouse Clubs Worldwide, LLC
                                                                  17                                                      cathy.ta@bbklaw.com,
                                                                       David Keith Gottlieb (TR)                          Arthur.Johnston@bbklaw.com;lisa.spencer@
                                                                  18   dkgtrustee@dkgallc.com,                            bbklaw.com
                                                                       dgottlieb@iq7technology.com,rjohnson@dkg
                                                                  19   allc.com,akuras@dkgallc.com                        United States Trustee (SV)
                                                                                                                          ustpregion16.wh.ecf@usdoj.gov
                                                                  20   Mirco J Haag on behalf of Creditor Easy
                                                                       Online Solutions, Ltd. d/b/a MojoHost              Michael H Weiss on behalf of Attorney
                                                                  21   mhaag@buchalter.com,                               Weiss & Spees, LLP
                                                                       dcyrankowski@buchalter.com                         mw@weissandspees.com,
                                                                  22                                                      lm@weissandspees.com
                                                                       David W. Meadows on behalf of Interested
                                                                  23   Party Courtesy NEF                                 Michael H Weiss on behalf of Debtor Danni
                                                                       david@davidwmeadowslaw.com                         Ashe, Inc.
                                                                  24                                                      mw@weissandspees.com,
                                                                       Krikor J Meshefejian on behalf of Creditor         lm@weissandspees.com
                                                                  25   Interested Party
                                                                       kjm@lnbrb.com                                      Michael H Weiss on behalf of Debtor GMI
                                                                  26                                                      Online Ventures, Ltd.
                                                                       Alan I Nahmias on behalf of Interested Party       mw@weissandspees.com,
                                                                  27   Courtesy NEF                                       lm@weissandspees.com
                                                                       anahmias@mbnlawyers.com,
                                                                  28   jdale@mbnlawyers.com                               Michael H Weiss on behalf of Debtor
                                                                                                                          General Media Communications, Inc.

                                                                       DOCS_LA:315086.1 32277/001
                                                                   Case 1:18-bk-10098-MB            Doc 774 Filed 01/09/19 Entered 01/09/19 12:01:15      Desc
                                                                                                     Main Document     Page 5 of 6


                                                                   1   mw@weissandspees.com,                              mw@weissandspees.com,
                                                                       lm@weissandspees.com                               lm@weissandspees.com
                                                                   2
                                                                       Michael H Weiss on behalf of Debtor                Michael H Weiss on behalf of Debtor
                                                                   3   General Media Entertainment, Inc.                  XVHUB Group, Inc.
                                                                       mw@weissandspees.com,                              mw@weissandspees.com,
                                                                   4   lm@weissandspees.com                               lm@weissandspees.com

                                                                   5   Michael H Weiss on behalf of Debtor                Christopher K.S. Wong on behalf of Creditor
                                                                       Penthouse Digital Media Productions, Inc.          LSC Communications US, LLC / Creel
                                                                   6   mw@weissandspees.com,                              Printing
                                                                       lm@weissandspees.com                               christopher.wong@arentfox.com
                                                                   7
                                                                       Michael H Weiss on behalf of Debtor                Beth Ann R Young on behalf of Creditor
                                                                   8   Penthouse Global Broadcasting, Inc.                Dream Media Corporation
                                                                       mw@weissandspees.com,                              bry@lnbyb.com
                                                                   9   lm@weissandspees.com
                                                                                                                          Beth Ann R Young on behalf of Creditor
                                                                  10   Michael H Weiss on behalf of Debtor                Interested Party
                                                                       Penthouse Global Digital, Inc.                     bry@lnbyb.com
                                                                  11   mw@weissandspees.com,
                                                                       lm@weissandspees.com                                Brian L. Davidoff
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                       bdavidoff@greenbergglusker.com
                                                                       Michael H Weiss on behalf of Debtor
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Penthouse Global Licensing, Inc.
                                           ATTORNEYS AT LAW




                                                                       mw@weissandspees.com,
                                                                  14   lm@weissandspees.com

                                                                  15   Michael H Weiss on behalf of Debtor
                                                                       Penthouse Global Media, Inc.
                                                                  16   mw@weissandspees.com,
                                                                       lm@weissandspees.com
                                                                  17
                                                                       Michael H Weiss on behalf of Debtor
                                                                  18   Penthouse Global Publishing, Inc.
                                                                       mw@weissandspees.com,
                                                                  19   lm@weissandspees.com

                                                                  20   Michael H Weiss on behalf of Debtor
                                                                       Penthouse Images Acquisitions, Ltd.
                                                                  21   mw@weissandspees.com,
                                                                       lm@weissandspees.com
                                                                  22
                                                                       Michael H Weiss on behalf of Debtor Pure
                                                                  23   Entertainment Telecommunications, Inc. fka
                                                                       For Your Ears Only, Ltd.
                                                                  24   mw@weissandspees.com,
                                                                       lm@weissandspees.com
                                                                  25
                                                                       Michael H Weiss on behalf of Debtor
                                                                  26   Streamray Studios, Inc.
                                                                       mw@weissandspees.com,
                                                                  27   lm@weissandspees.com

                                                                  28   Michael H Weiss on behalf of Debtor Tan
                                                                       Door Media, Inc.

                                                                       DOCS_LA:315086.1 32277/001
        Case 1:18-bk-10098-MB                     Doc 774 Filed 01/09/19 Entered 01/09/19 12:01:15                                                  Desc
                                                   Main Document     Page 6 of 6


          U.S. Bankruptcy Court
       Central District of California
           (San Fernando Valley)
    In re Penthouse Global Media, Inc.,                                                    Request for Special Notice or
           Case No. 18-10098-MB                                                            Pecuniary Interest

                                                                                           Counsel for Walter
2. SERVED BY UNITED STATES MAIL:                                                           Miller Law Group
                                                                                           Representative: Walter M. Stella
    Debtor                                                                                 wms@millerlawgroup.com
    Penthouse Global Media, Inc.
    8944 Mason Ave.                                                                        Counsel for Penthouse Clubs Worldwide, LLC,
    Chatsworth, CA 91311                                                                   Penthouse Clubs Global Licensing, LLC and
                                                                                           Kirkendoll Management, LLC
                                                                                           Mark A. Mintz
3. SERVICE VIA ELECTRONIC MAIL IN                                                          mmintz@joneswalker.com
   PDF FORMAT
                                                                                           Joseph Bain on behalf Penthouse Clubs
    Debtor                                                                                 jBain@joneswalker.com
    Kelly Holland
    President and Chief Executive Officer                                                  John D. Kirkendoll
    Penthouse Global Media, Inc.                                                           Founder/CEO
    kholland@penthouse.com                                                                 Kirkendoll Management, LLC
                                                                                           jkirkendoll@kirkmgmt.com
    Robert W. Campbell
    Penthouse Global Media, Inc.                                                           Counsel for WGCZ Ltd., S.R.O.
    rcampbell@penthouse.com                                                                Mark Bryn
                                                                                           mark@markbryn.com
    Committee Member
    DVD Factory Inc.                                                                       Paul M. Brent, Esq.
    Representative: Steve Kalson                                                           Steinberg, Nutter & Brent
    ty@dvdfactoryinc.com                                                                   snb300@aol.com
    Steve-dvd@hotmail.com
                                                                                           Counsel for LSC Communications, US, LLC
    Committee Member                                                                       Aram Ordubegian (SBN 185142)
    LSC Communications US, LLC                                                             aram.ordubegian@arentfox.com
    Creel Printing.                                                                        Robert M. Hirsh
    Representative: Dan Pevonk                                                             (pro hac vice application to be submitted)
    dan.pevonka@lsccom.com                                                                 ARENT FOX LLP
                                                                                           robert.hirsh@arentfox.com
    Committee Member
    Palm Coast Data                                                                        Counsel for Jerrick Media Jerrick Media
    Representative: Neil Gordon                                                            Holdings, Inc. And Jerrick Ventures LLC
    gordon.neil@palmcoastdata.com                                                          Theodore B. Stolman
                                                                                           ted.stolman@ffslaw.com
    Committee Member                                                                       Blaine Bortnick
    Matthew A. Garrett, CEO                                                                bbortnick@rascoklock.com
    matt.garrett@tgg-accounting.com
                                                                                           Counsel for Alpha Cygni, Inc.
                                                                                           rochelle@rjslawconsult.com

               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                  F 9013-3.1.PROOF.SERVICE
DOCS_LA:315086.1 32277/001
